IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                    Assigned on Briefs October 30, 2001 at Knoxville

                  STATE OF TENNESSEE v. EDDIE MEDLOCK

                  Direct Appeal from the Criminal Court for Shelby County
                         No. 99-11093, 94   Joseph B. Dailey, Judge



                   No. W2000-03009-CCA-R3-CD - Filed January 16, 2002


The Appellant, Eddie Medlock, was convicted after a trial by jury of two counts of aggravated rape
and two counts of especially aggravated kidnapping, class A felonies. The Appellant, a Range III
persistent offender, was sentenced to sixty years on each count. The Criminal Court of Shelby
County ordered the rape counts to run concurrent, the kidnapping counts to run concurrent, and the
rape and kidnapping counts to run consecutively to each other, for an effective one-hundred and
twenty-year sentence. On appeal, Medlock argues that: (1) his multiple punishments for especially
aggravated kidnapping and multiple punishments for aggravated rape violated double jeopardy
principles; (2) his convictions for especially aggravated kidnapping violated due process principles
of State v. Anthony; (3) the evidence was insufficient to sustain his convictions; (4) the trial court
failed to articulate its findings of applicable enhancing factors at sentencing; and (5) consecutive
sentencing was improper. After review, we find Medlock’s multiple convictions for especially
aggravated kidnapping constitute double jeopardy. Accordingly, one count of especially aggravated
kidnapping is reversed and dismissed; the sentences and convictions for the remaining two counts
of aggravated rape and one count of especially aggravated kidnapping are affirmed.

  Tenn. R. App. P. 3; Judgment of the Criminal Court is Reversed and Dismissed in Part;
                                    Affirmed in Part.

DAVID G. HAYES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR. and
JOHN EVERETT WILLIAMS, JJ., joined.

AC Wharton, Jr., Public Defender; Tony N. Brayton, Assistant Public Defender, Memphis,
Tennessee, for the Appellant, Eddie Medlock.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Peter M.
Coughlan, Assistant Attorney General; William L. Gibbons, District Attorney General; and Jennifer
Nichols, Assistant District Attorney General, for the Appellee, State of Tennessee.
                                            OPINION

                                      Factual Background

        The victim, Stephanie Readus, and the Appellant ended their romantic relationship in July
of 1999. On July 31, 1999, Ms. Readus, believing the Appellant would be at work, returned to the
duplex where she and the Appellant lived to retrieve the rest of her personal belongings. As Ms.
Readus was packing her clothing, the Appellant entered the residence. Once inside the bedroom,
the Appellant, who smelled of alcohol, accused Ms. Readus of “being with someone else,” and called
her a “whore” and a “bitch.” He then began hitting Ms. Readus with his fists and kicking her, while
she pleaded and screamed for him to stop. He also whipped her with an extension cord which he
pulled from the television set. During the beating, her clothes were “snatched” off.

        Thereafter, Ms. Readus was dragged by her hair from the bedroom to the kitchen. The
Appellant tied her hands behind her back, and “he got two chairs from the kitchen table and he had
opened [her] legs and tied [her] legs to each chair.” Her legs were tied with the extension cord
earlier used to whip her, and her hands were tied with a rope. While she was tied up, he also beat
her with a board, and held his “work” boots on her throat. Ms. Readus testified that,

       He was steady drinking. He had lit a cigarette, and then he went in the other room
       and got a clothes hanger out of the closet, and he came back in the kitchen, and he
       turned the stove on, and started untwisting the clothes hanger, and he made it
       straight, and then he started twisting it up, and he turned the stove on and struck the
       clothes hanger on the stove and let it get hot, and then he had got some rubbing
       alcohol, and then he was steady drinking and smoking cigarettes, and then he started
       saying, “Bitch, I’m going to stick this so nobody won’t want you,” and he took the
       clothes hanger from the stove, and he stuck it between my legs while he was pouring
       alcohol [into my vagina].

The Appellant held a towel on Ms. Readus’ face to quiet her screams while he raped her with the
heated coat hanger. After the coat hanger was removed from her vagina, the Appellant said, “[b]itch,
that’s what you get. You made me do these things to you.”

       Ms. Readus was then untied from the chairs, dragged into the bedroom again by her hair, and
thrown onto the bed. At trial, she testified,

       Q.   And what happened once he put you up on the bed – or threw you up on the bed?
       A.   He forced me to have – forced me to have sex with him.
       Q.   Your hands were still tied up?
       A.   Yes.
       Q.   How did he force you to have sex with him? What did he do?
       A.   He opened my legs up. . . .



                                                -2-
       A. He pulled his pants down, and he stuck his thing inside me. He said, “Bitch, open
       your legs,” and I started screaming. I was telling him to stop. . . .

       Q. You were hollering. Did he make any threats towards you this time?
       A. He was steady saying, “Bitch, shut up or I’ll kill you.”

Before leaving the duplex, the Appellant noticed blood on the sheets. He removed Ms. Readus from
the bed and proceeded to wash the sheets. Once the Appellant finished washing the sheets, he locked
the door and left the residence. Ms. Readus remained tied up for “thirty/forty-five minutes to an
hour.” After she untied herself, she crawled to the living room window. She was unable to exit the
home because the Appellant had previously taken her keys, and the windows were barred. Ms.
Readus waited for about thirty minutes at the window until she saw her neighbor, Eva Tillman, who
phoned 911. Upon arrival at the home, the police were unable to open the door, so the firemen were
called to break down the door.

         Ms. Readus was taken to the hospital where she received extensive medical treatment. The
nurse, Sally DiScenza, testified that upon Ms. Readus’ arrival at the hospital, her vagina was very
red, and had “a lot of drainage as you get . . . when skin is burned, and you have the drainage from
the cell destruction and when . . . bacteria is introduced.” Because Ms. Readus was in extreme pain,
a speculum exam was performed very quickly. Consequently, no forensic evidence was obtained.
Ms. Discenza also observed Ms. Readus’ many other bruises and wounds. Ms. Readus suffered
permanent scarring from the incident.

        On September 23, 1999, the Appellant was indicted for two counts of aggravated rape and
two counts of especially aggravated kidnapping. After a trial by jury, he was found guilty on all
counts, and sentenced to an effective one-hundred and twenty-year sentence.

                                            ANALYSIS

                                        I. Double Jeopardy

        First, the Appellant argues that “the verdict of the jury was improper in that dual findings of
guilt on both counts of each indictment violate double jeopardy principles.” He asserts that the trial
court should have dismissed or vacated one count of each indictment or merged the two counts of
each indictment into one judgment of conviction because “verdicts on both counts . . . allow[ed] the
State to create separate offenses from one act.”

       The issue of multiple punishments arising from a single criminal episode was addressed by
our supreme court in State v. Phillips, 924 S.W.2d 662 (Tenn. 1996). To determine whether offenses
are multiplicitous, several general principles must be considered:

       (1) A single offense may not be divided into separate parts; generally, a single
       wrongful act may not furnish the basis for more than one criminal prosecution;


                                                 -3-
         (2) If each offense charged requires proof of a fact not required in proving the other,
         the offenses are not multiplicitous; and

         (3) Where time and location separate and distinguish the commission of the offenses,
         the offenses cannot be said to have arisen out of a single wrongful act.

Id. at 665. Additionally, the court, in Phillips, provided several factors for guidance in determining
whether multiple convictions violate double jeopardy, i.e.:

         (1) The nature of the act;
         (2) The area of the victim's body invaded by the sexually assaultive behavior;
         (3) The time elapsed between the discrete conduct;
         (4) The accused's intent, in the sense that the lapse of time may indicate a newly
         formed intent to again seek sexual gratification or inflict abuse; and
         (5) The cumulative punishment.
Id.

A.       Especially Aggravated Kidnapping

        The State concedes that “separate convictions for kidnapping are not warranted because the
kidnapping was a continuous, unbroken course of conduct.” We agree. The Appellant was indicted
for two counts of especially aggravated kidnapping. Especially aggravated kidnapping is false
imprisonment accomplished with a deadly weapon, or where the victim suffers serious bodily injury.
Tenn. Code Ann. § 39-13-305(a) (1), (4) (1997). False imprisonment occurs when a person
“knowingly removes or confines another unlawfully so as to interfere substantially with the other’s
liberty.” Tenn. Code Ann. § 39-13-302 (1997). In the present case, only one period of continuous
unlawful confinement occurred. The victims confinement began when she was dragged to the
kitchen where her hands and legs were tied and continued until she was extricated from the
residence. A single, wrongful act may not furnish the basis for more than one criminal prosecution.
Phillips, 424 S.W.2d at 665. Therefore, we vacate one count of the Appellant’s convictions for
especially aggravated kidnapping.1

B.       Aggravated Rape

       Again, with respect to his two convictions for aggravated rape, the Appellant contends that
his conduct may not be divided to permit convictions for separate crimes. In support of this
argument, the Appellant maintains that the State chose to charge him not with two separate crimes

         1
           The Appellant was charged in Indictment No. 99-11093 with two counts of especially aggravated kidnapping:
Count 1 charged un lawful co nfinem ent of the victim acco mp lished with a dea dly weapon, “to-wit: A cord, a hanger and
a piece of wood,” Tenn. Code Ann. § 39-13-305(a)(1) (1997); and Count 2 charged unlawful confinement resulting
in “serious bodily injury” to the victim, Tenn. Code Ann. § 39-13-305(a)(2) (1997). For whatever reason, the record
reflects that the trial court charged the jury only as to a violation of Tennessee C ode A nnotated § 39 -13-305(a)(1).
Accordingly, we find it appropriate to dismiss Count 2 upon grounds of double jeopardy.

                                                          -4-
of aggravated rape but, rather, one count of rape which charged alternative theories of criminal
liability.

       The indictment for aggravated rape alleged as follows:

       Count One: The Appellant “did unlawfully and intentionally sexually penetrate and
       cause bodily injury” to the victim.
       Count Two: The Appellant “did unlawfully, intentionally, and forcibly, while armed
       with a weapon, to-wit: a cord, a hanger, and a piece of wood, sexually penetrate” the
       victim.

        It is undisputed that the indictment charges two different theories of criminal liability for
aggravated rape. However, the question of whether the State sought prosecution for one count of
aggravated rape under alternative theories or two counts under separate theories requires examination
of the record, particularly the State’s opening statement and its closing argument at trial. We are
unable to resort to these specific portions of the trial proceedings because they were not included by
the Appellant in the record on appeal. When the record fails to contain proceedings relevant to an
issue presented for review, we are precluded from considering the merits of the issue. See Tenn. R.
App. P. 24(b).

        “A trial court should instruct a jury to render a verdict as to each count of a multiple count
indictment which requires specific jury findings on different theories . . . and if the jury does return
a verdict of guilt on more than one theory . . . the court may merge the offenses and impose a single
judgment of conviction.” State v. Addison, 973 S.W.2d 260, 267 (Tenn. Crim. App. 1997); see also
State v. Howard, 30 S.W.3d 271, 274 n. 4 (Tenn. 2000). In the absence of proof in the record
indicating otherwise, we are required to presume that the trial court performed this function and
found, as argued by the State on appeal, that the indictment charged two separate counts of
aggravated rape. See State v. Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993).

        After review of the proof at trial, we conclude that the conduct at issue established two acts
of vaginal sexual penetration, i.e., one with a coat hanger and one penile. The testimony of the
victim relating to the separate counts provides that the Appellant tied her up in the kitchen, and
sexually penetrated her with a heated coat hanger. He then dragged her into the bedroom, where he
sexually penetrated her with his penis. Each act was of a different nature, and occurred in different
rooms of the home. While the penetrations invaded the same body area of the victim, more than a
few minutes elapsed between the two penetrations. We conclude that the space of time between the
penetrations supports a separate and “newly formed intent" to commit rape. Phillips, 924 S.W.2d
at 665. Accordingly, we find that the two vaginal penetrations of the victim were separate and
distinct offenses. As such, the Appellant's convictions for aggravated rape do not violate protections
against double jeopardy.



                II. Separate Conviction for Especially Aggravated Kidnapping

                                                  -5-
       The Appellant next argues that his especially aggravated kidnapping conviction violates due
process and the mandate of State v. Anthony, 817 S.W.2d 299, 306 (Tenn. 1991), because any
confinement of the victim was essentially incidental to the primary purpose of committing the
aggravated rapes. Specifically, he asks this court to reverse his convictions for especially aggravated
kidnapping.

         The appellate courts of this state have recognized that inherent in every assault, robbery, and,
rape is a period of confinement or restraint. Thus, the courts are left to determine "whether the
confinement, movement, or detention is essentially incidental to the accompanying felony and is not
... sufficient to support a separate conviction for kidnapping . . . in and of itself. . . ." Id. (citation
omitted). The focus of an Anthony inquiry is upon the "purpose of the removal or confinement and
not the distance or duration." State v. Dixon, 957 S.W.2d 532, 535 (Tenn. 1997). If the purpose of
the removal or confinement was not necessary for the commission of the underlying felony, the
kidnapping is not incidental to the other offense. Id. If the "movement or confinement was beyond
that necessary to consummate the [underlying offense,] . . . the next inquiry is whether the additional
movement or confinement: (1) prevented the victim from summoning help; (2) lessened the
defendant's risk of detection; or (3) created a significant danger or increased the victim's risk of
harm." Id. (citing Anthony, 817 S.W.2d at 306). Affirmative answers to these inquiries support
affirmance of a contemporaneous kidnapping. See, e.g., Dixon, 957 S.W.2d 532.

        When the Appellant left the dwelling, the victim was bound and suffering from severe
injuries. The Appellant knew the victim would be unable to exit because the doors were dead-
bolted, he had taken her keys, and the windows were barred. Applying the foregoing principles, we
first conclude that the purpose of the confinement was not necessary for the commission of the
aggravated rapes. Second, we find that the additional confinement prevented the victim from
summoning help, lessened the Appellant’s risk of detection, and created a significant danger or
increased the victim's risk of harm. Accordingly, separate convictions for especially aggravated
kidnapping and aggravated rape in the case before us are proper.

                                   III. Sufficiency of the Evidence
       The Appellant contends that his convictions for aggravated rape and especially aggravated
kidnapping must be reversed because "the state has failed to carry its burden of proving beyond a
reasonable doubt that the appellant is guilty of especially aggravated kidnapping and aggravated rape,
and that . . . the evidence is insufficient to support the conviction.” We disagree.

         A jury conviction removes the presumption of innocence with which a defendant is cloaked
and replaces it with one of guilt, so that on appeal, a convicted defendant has the burden of
demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
In determining the sufficiency of the evidence, this court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Likewise, it is not the duty of this
court to revisit questions of witness credibility on appeal, that function being within the province of
the trier of fact. State v. Adkins, 786 S.W.2d 642, 646 (Tenn. 1990); State v. Burlison, 868 S.W.2d
713, 719 (Tenn. Crim. App. 1993). Instead, the defendant must establish that the evidence presented


                                                   -6-
at trial was so deficient that no reasonable trier of fact could have found the essential elements of the
offense beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319,
99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994). Moreover, the State
is entitled to the strongest legitimate view of the evidence and all reasonable inferences which may
be drawn therefrom. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). In State v. Matthews, 805
S.W.2d 776, 779 (Tenn. Crim. App. 1990), this court held these rules applicable to findings of guilt
predicated upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence.

        Tennessee Code Annotated § 39-13-502(a) (1997) defines aggravated rape as the "unlawful
sexual penetration of a victim by the defendant ... accompanied by any of the following
circumstances: (1) [f]orce or coercion is used to accomplish the act and the defendant is armed with
a weapon . . ., or (2) [t]he defendant causes bodily injury to the victim." The victim identified the
Appellant as the man who raped and beat her. The Appellant forced a heated coat hanger into the
vagina of Ms. Readus while pouring alcohol into the vaginal area. He then sexually penetrated her
with his penis. These facts support the jury’s verdict of unlawful sexual penetration by force while
armed with a deadly weapon, i.e., coat hanger, board, and extension cord. The proof also established
that the Appellant caused bodily injury to the victim. We conclude that the evidence was sufficient
to convict the Appellant of two counts of aggravated rape.

        The Appellant’s conviction for especially aggravated kidnapping has previously been
reviewed. Based upon this review, we find that this issue is without merit. Accordingly, the evidence
legally is sufficient to support both aggravated rape convictions and the especially aggravated
kidnapping conviction.

                         IV. Failure to Articulate Sentencing Findings
        The Appellant next argues that the trial court failed to follow sentencing guidelines.
Specifically, the Appellant argues that “[t]he trial court failed to articulate on the record how any of
these particular enhancement factors applied to the two convictions for especially aggravated
kidnapping and two convictions for aggravated rape for which it was sentencing the Appellant.” He
asks this court to remand this matter for a new sentencing hearing.

       The trial court utilized the following factors, pursuant to Tennessee Code Annotated § 40-35-
114 (1997), to enhance the Appellant’s sentence:

        1. The defendant has a previous history of criminal convictions or criminal behavior
        in addition to those necessary to establish the appropriate range;

        5. The defendant treated or allowed a victim to be treated with exceptional cruelty
        during the commission of the offense;

        8. The defendant has a previous history of unwillingness to comply with the
        conditions of a sentence involving release in the community; [and]


                                                  -7-
       10. The defendant had no hesitation about committing a crime when the risk to
       human life was high.

We find the trial court did articulate on the record how these factors applied to this Appellant. Even
if the trial court weighed these factors more heavily than the Appellant feels appropriate, the decision
to do so is given the proper discretion allowed a trial court in considering enhancement factors. See
State v. Boggs, 932 S.W.2d 467, 475 (Tenn. Crim. App. 1996). The record clearly supports the trial
court’s decision to enhance the Appellant’s sentences. Thus, this issue is meritless, and the sentence
of sixty years for each conviction was proper.

                                     V. Consecutive Sentencing
        The Appellant argues that the trial court erred by ordering his sixty-year concurrent
aggravated rape convictions to be served consecutively to his sixty-year concurrent especially
aggravated kidnapping convictions, resulting in a one-hundred and twenty year sentence.
Specifically, he asks this court to order that the sentences for each conviction run concurrently for
an effective sixty-year sentence.

        With reference to the particular facts of this case, Tennessee Code Annotated § 40-35-115(b)
(1997) provides that the sentencing court may order sentences to run consecutively if the court finds
by a preponderance of the evidence that:

        (2) The defendant is an offender whose record of criminal activity is extensive; [or]
        (4) The defendant is a dangerous offender whose behavior indicates little or no regard
        for human life, and no hesitation about committing a crime in which the risk to
        human life is great.

       This court's review of the manner of service of a sentence is de novo with a presumption that
the determination made by the trial court is correct. Tenn. Code Ann. § 40-35-401(d) (1997).
Likewise, the Appellant bears the burden of proving the impropriety of the consecutive nature of the
sentences imposed. Sentencing Commission Comments, Tenn. Code Ann. § 40-35-401(1997).

        Before consecutive sentences can be imposed, the trial court must (1) determine that one or
more of the statutorily enumerated criteria of Tennessee Code Annotated § 40-35-115 exists, and (2)
if the defendant is found to be a dangerous offender, find that the aggregate sentence is reasonably
related to the severity of the offenses and is necessary to protect the public from further criminal
activity of the offender. State v. Wilkerson, 905 S.W.2d 933, 936-38 (Tenn. 1995); see also State
v. Lane, 3 S.W.3d 456 (Tenn. 1999) (holding Wilkerson factors were limited to sentencing of
"dangerous offenders"). Notwithstanding proof of these criteria, a sentencing court retains the
discretion of imposing consecutive sentences. Sentencing Commission Comments, Tenn. Code Ann.
§ 40-35-115 (1997). On appeal, the exercise of the sentencing court's discretion is afforded great
weight, provided the court correctly applied the principles of consecutive sentencing. State v. Ashby,
823 S.W.2d 166, 169 (Tenn. 1991). Moreover, in determining whether the sentencing court
providently exercised its discretion, "the overriding concern" is the fairness of the resulting sentence


                                                  -8-
under all the circumstances. State v. Sullivan, No. M1999-02547-CCA-R3-CD (Tenn. Crim. App.
at Nashville, October 13, 2000); see generally State v. Gray, 538 S.W.2d 391 (Tenn. 1976).

       In its sentencing decision, the trial court ordered the Appellant to serve consecutive sentences
and reasoned in part as follows:

       Then with regard to the consecutive sentencing, the criteria are, again, established,
       that he has a record of criminal activity which is extensive. That’s undeniable. It
       dates back to 1981 - he must have twelve or fifteen convictions, five of which, prior
       to these matters, were for violent offenses, and that he’s a dangerous offender whose
       behavior indicated little or no regard for human life and no hesitation about
       committing a crime in which the risk to human life was high. Clearly these matters
       and the five violent offenses prior to these all establish that.

        Although the trial court's findings allude to both classifications of "extensive criminal
history" and "dangerous offender," the record clearly supports the finding that the Appellant is a
dangerous offender. As such, any review of the Appellant's classification as an offender possessing
an extensive criminal history is unnecessary. Moreover, although the trial court appeared to
co-mingle the classifications, we find the court's references to the Appellant's criminal history were
primarily made within the context of finding the Appellant a dangerous offender. Clearly the trial
court was warranted in considering the fact that the Appellant was previously convicted of
aggravated assault, coercion of a witness, two counts of attempted aggravated kidnapping, and two
counts of robbery when finding him to be a dangerous offender.

        The Appellant argues that the trial court erred by finding that the Appellant had no hesitation
to commit a crime where the risk to human life is high. Specifically, the Appellant states, "there is
nothing in the present record which would indicate that [he] had ‘no hesitation’ about committing
these crimes.” We disagree. The Appellant heated a coat hanger on the stove, and proceeded to rape
the victim with the hanger while pouring rubbing alcohol into her vagina. He then raped her with
his penis. During this time, the victim was tied up and brutally beaten. The trial court did not err
by finding that the Appellant exhibits no hesitation to commit crimes where the risk to human life
is great.

       Finally, the Appellant contends that the trial court erred by finding that the Appellant poses
an ongoing danger to the community. Specifically, the Appellant asserts that

       At the time of these offenses [he] was a high school graduate and he was gainfully
       employed as a carpenter. Additionally, concurrent sentencing would mean that the
       thirty-nine (39) year old appellant would serve a sixty (60) year sentence on two
       offenses which do not allow for the possibility of parole. . . . It is difficult to
       understand how society will need an additional sixty (60) years of protection in order
       to prevent further criminal conduct by a man who will be approximately ninety (90)
       years old at his earliest release date.


                                                 -9-
This argument has been repeatedly rejected. “The power of a trial judge to impose consecutive
sentences ensures that defendants committing separate and distinct violations of the law receive
separate and distinct punishments. Otherwise defendants would escape the full impact of
punishment for one of their offenses.” State v. Robinson, 930 S.W.2d 78, 85 (Tenn. Crim. App.
1996) (citing Frost v. State, 336 Md. 125, 647 A.2d 106, 115 (1994)) (defendant received
consecutive life sentences for two first-degree murder convictions); see also State v. Pike, 978
S.W.2d 904, 928 (Tenn. 1998); State v. Black, 815 S.W.2d 166, 170 (Tenn. 1991); State v. Howell,
34 S.W.3d 484, 506-15 (Tenn. Crim. App. 2000); State v. Ensley, 956 S.W.2d 502, 514 (Tenn. Crim
App. 1996). The Appellant violently raped and beat the victim. The Appellant's past convictions,
along with the present crimes, clearly reveal that the Appellant is an ongoing danger to the
community. The Appellant should not escape the impact of consecutive sentencing merely because
his crime was determined so heinous as to merit the maximum sentence. Robinson, 930 S.W.2d at
85.

        Sentencing is inescapably a human process that neither can nor should be reduced to a set of
fixed and mechanical rules. Wilkerson, 905 S.W.2d at 938. The trial court imposed consecutive
sentences of sixty years for the aggravated rape charges and sixty years for the especially aggravated
kidnapping charges, for an effective sentence of one-hundred and twenty years. Upon de novo
review, we conclude that the imposition of consecutive sentences was appropriate, as the proof
established that the aggregate sentence imposed is reasonably related to the severity of the offenses
and was necessary to protect the public from further criminal acts of this Appellant. Accordingly,
this issue is without merit.

                                          CONCLUSION

        Based upon the foregoing, we conclude that the Appellant’s convictions for two counts of
aggravated rape and one count of especially aggravated kidnapping were proper. We further
conclude that consecutive sentencing was appropriate. Finding that the Appellant’s dual convictions
for especially aggravated kidnapping violate double jeopardy principles, we vacate and dismiss the
Appellant’s conviction under Count 2 of Indictment No. 99-11093. This case is remanded to the trial
court for entry of a corrected judgment of conviction with regard to this Count. In all other respects,
the judgments of conviction and sentences are affirmed.




                                                        ___________________________________
                                                        DAVID G. HAYES, JUDGE




                                                 -10-